Case 1:20-cr-00018-RMB Document 19 Filed 09/03/20 Page 1of1
Case 1:20-cr-00018-RMB Document18 Filed 09/02/20 Page iofi

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Motlo Building
One Saint Andrew's Plaza
New York, New York 10007

September 2, 2020

  
  

BY CM/ECF ne
The Honorable Richard M. Berman a . i
United States DistrictJudge MOCUMENT A
Southern District of New York = - i
500 Pear Street “LECTRONICALLY PiLED
New York, New York 10007 DOCH:

 

 

DATE FILED: 1/3/2020 |

 

Re: United States v. George Bridi, 20 Cr. 18 (RMB)

nena IIT Oe meen 4d

 

Dear Judge Berman:

On or about January 8, 2020, Defendant George Bridi was charged in the above-referenced 20 Cr.
18 (RMB) indictment. On or about August 23, 2020, the defendant was arrested in Cyprus, and the
Government is currently seeking extradition of the defendant to the United States.

The Government respectfully requests that the Court issue an order directing the Clerk’s Office to
provide three certified copies of the 20 Cr. 18 indictment and three certified copies of the arrest warrant for
the defendant for purposes of extraditing the defendant to the United States.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By: _ /s/ Andrew K. Chan
Andrew K. Chan
Mollie Bracewell
' Christy Siavik
So Ovdtred : Assistant United States Attorneys

(212) 637-1072 (2218/1113
iE .
EPA. Saneascs

The Honorable Richard M. Berman
United States District Judge
Southern District of New York

4| 3) R020

 

 
